 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC S. HOWELL; GENEVIEVE F.                     No. 2:18-cv-03113-TLN-DB
      HOWELL,
12

13                      Plaintiffs,                    ORDER
14           v.
15    PNC BANK; AND, DOES 1 THROUGH 5
      INCLUSIVE,
16

17                      Defendants.
18

19          Plaintiffs Eric S. Howell and Genevieve F. Howell are proceeding pro se in the above-

20   entitled action. The matter was referred to a United States Magistrate Judge pursuant to Local

21   Rule 302(c)(21).

22          On September 18, 2019, the magistrate judge filed findings and recommendations herein

23   which were served on all parties and which contained notice that any objections to the findings

24   and recommendations were to be filed within fourteen (14) days after service of the findings and

25   recommendations. (ECF No. 17.) The time for filing objections has expired, and no party has

26   filed objections to the findings and recommendations.

27          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

28   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

                                                      1
 1   reviewed de novo; see also 28 U.S.C. § 636(b)(1). See Britt v. Simi Valley Unified School Dist.,

 2   708 F.2d 452, 454 (9th Cir. 1983). Having reviewed the file under the applicable legal standards,

 3   the Court finds the Findings and Recommendations to be supported by the record and by the

 4   magistrate judge’s analysis.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. The Findings and Recommendations, filed September 18, 2019 (ECF No. 17), are

 7   adopted in full; and

 8          2. This action is DISMISSED without prejudice. Local Rule 110; Fed. R. Civ. P. 41(b).

 9          IT IS SO ORDERED.

10   Dated: October 29, 2019

11

12

13                                        Troy L. Nunley
14                                        United States District Judge

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
